EXHIBIT 10.26

 

Citizens Bancshares Corporation

Annual PEO and PFO Certification For Fiscal Years Other than the First Year

 

 

I, Cynthia N. Day, President/Chief Executive Officer and I, Samuel J. Cox,
Executive Vice President/Chief Financial Officer, certify, based on my
knowledge, that:

 

(i)     The entity serving as the compensation committee (the “Committee”) of
Citizens Bancshares Corporation (the “Company”) has discussed, reviewed, and
evaluated with senior risk officer at least every six months during any part of
the most recently completed fiscal year that was a TARP period, senior executive
officer (SEO) compensation plans and employee compensation plans and the risks
these plans pose to the Company and each entity aggregated with the Company as
the “TARP Recipient” as defined in the regulations and guidance established
under section 111 of EESA (collectively referred to as the “TARP Recipient”);

 

(ii)    The Committee has identified and limited during any part of the most
recently completed fiscal year that was a TARP period any features of the SEO
compensation plans that could lead SEOs to take unnecessary and excessive risks
that could threaten the value of the TARP Recipient and has identified any
features of the employee compensation plans that pose risks to the TARP
Recipient and has limited those features to ensure that the TARP Recipient is
not unnecessarily exposed to risks;

 

(iii)   The Committee has reviewed, at least every six months during any part of
the most recently completed fiscal year that was a TARP period, the terms of
each employee compensation plan and identified any features of the plan that
could encourage the manipulation of reported earnings of the TARP Recipient to
enhance the compensation of an employee, and has limited any such features;

 

(iv)   The Committee will certify to the reviews of the SEO compensation plans
and employee compensation plans required under (i) and (iii) above;

 

(v)    The Committee will provide a narrative description of how it limited
during any part of the most recently completed fiscal year that was a TARP
period the features in:

 

(A)       SEO compensation plans that could lead SEOs to take unnecessary and
excessive risks that could threaten the value of the TARP Recipient;

 

(B)       Employee compensation plans that unnecessarily expose the TARP
Recipient to risks; and

 

(C)       Employee compensation plans that could encourage the manipulation of
reported earnings of the TARP Recipient to enhance the compensation of an
employee;

 

(vi)              The TARP Recipient has required that bonus payments, as
defined in the regulations and guidance established under section 111 of EESA
(bonus payments), to SEOs and any of the next twenty most highly compensated
employees be subject to a recovery or “clawback” provision during any part of
the most recently completed fiscal year that was a TARP period if the bonus
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria;

 



 

 

(vii)   The TARP Recipient has prohibited any golden parachute payment, as
defined in the regulations and guidance established under section 111 of EESA,
to an SEO or any of the next five most highly compensated employees during any
part of the most recently completed fiscal year that was a TARP period.

 

(viii)  The TARP Recipient has limited bonus payments to its applicable
employees in accordance with section 111 of EESA and the regulations and
guidance established thereunder during any part of the most recently completed
fiscal year that was a TARP period.

 

(ix)      The TARP Recipient and its employees have complied with the excessive
or luxury expenditures policy, as defined in the regulations and guidance
established under section 111 of EESA, during any part of the most recently
completed fiscal year that was a TARP period; and any expenses that, pursuant to
the policy, required approval of the board of directors, a committee of the
board of directors, an SEO, or an executive officer with a similar level of
responsibility, were properly approved;

 

(x)        The TARP Recipient will permit a non-binding shareholder resolution
in compliance with any applicable Federal securities rules and regulations on
the disclosures provided under the Federal securities laws related to SEO
compensation paid or accrued during any part of the most recently completed
fiscal year that was a TARP period;

 

(xi)      The TARP Recipient will disclose the amount, nature, and justification
for the offering, during any part of the most recently completed fiscal year
that was a TARP period, of any perquisites, as defined in the regulations and
guidance established under section 111 of EESA, whose total value exceeds
$25,000 for any employee who is subject to the bonus payment limitations
identified in paragraph (viii);

 

(xii)    The TARP Recipient will disclose whether the TARP Recipient, the board
of directors of the Company, or the Committee has engaged during any part of the
most recently completed fiscal year that was a TARP period a compensation
consultant; and the services the compensation consultant or any affiliate of the
compensation consultant provided during this period;

 

(xiii)   The TARP Recipient has prohibited the payment of any gross-ups, as
defined in the regulations and guidance established under section 111 of EESA,
to the SEOs and the next twenty most highly compensated employees during any
part of the most recently completed fiscal year that was a TARP period.

 

(xiv)  The TARP Recipient has substantially complied with all other requirements
related to employee compensation that are provided in the agreement between the
TARP Recipient and Treasury, including any amendments;

 

(xv)    The TARP Recipient has submitted to Treasury a complete and accurate
list (see attached) of the SEOs and the twenty next most highly compensated
employees for the current fiscal year, with the non-SEOs ranked in descending
order of level of annual compensation, and with the name, title, and employer of
each SEO and most highly compensated employee identified; and

 



 

 

(xvi)  I understand that a knowing and willful false or fraudulent statement
made in connection with this certification may be punished by fine,
imprisonment, or both. (See, for example 18 U.S.C. 1001.)

 

Date:  March 31, 2014 /s/ Cynthia N. Day     Cynthia N. Day     President/Chief
Executive Officer  

 

Date:  March 31, 2014 /s/ Samuel J. Cox     Samuel J. Cox     Executive Vice
President/     Chief Financial Officer  

 



 

